United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 01-1760
                                  _____________

Benjamin E. Schreiber,                 *
                                       *
                   Appellant,          *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Northern
John Ault; Jerry Connolly; Paul        * District of Iowa.
Loeffelholz, Dr.; M. Stool; Jerome     *
Manternach; William Soupene;           *       [PUBLISHED]
Diann Wilder-Tomlinson, C/O;           *
Lambert, C/O,                          *
                                       *
                   Appellees.          *
                                 _____________

                           Submitted: February 13, 2002
                               Filed: February 20, 2002
                                _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                          _____________

PER CURIAM.

       Iowa inmate Benjamin E. Schreiber contends Iowa state prison officials
violated his civil rights under 42 U.S.C. § 1983 when they failed to dispose of
Schreiber's medical blood samples in a manner consistent with his religious beliefs.
Prison nurses routinely draw prisoners' blood for medical tests, and the blood is sent
to an outside laboratory for any tests other than a pin-prick blood sugar check. After
the laboratory completes its tests, an outside company with whom the prison has
contracted decontaminates the blood before disposing of it. Schreiber, a practicing
Jehovah's Witness, believes for religious reasons that after his blood has been tested,
it should be poured on to the ground and covered with dust, and thus returned to the
earth. Schreiber bases this belief on biblical Old Testament scripture, though his
interpretation goes beyond Jehovah's Witness's teachings. In defense of their failure
to comply with Schreiber's request, Iowa prison officials express public safety
concerns about the spread of disease if blood were to be disposed of in the way
Schreiber has requested.

       The district court* did not commit clear error in concluding Schreiber's
religious belief about the disposal of his blood is sincerely held. See Iron Eyes v.
Henry, 907 F.2d 810, 812-13 (8th Cir. 1990). Schreiber presents a valid free exercise
claim and prison officials may infringe on Schreiber's rights only if their action is
reasonably related to a legitimate penological interest. See Turner v. Safley, 482 U.S.
78, 89 (1987). We review the prison officials' action de novo. Iron Eyes, 907 F.2d
at 813.

       Applying the factors listed by the Supreme Court in Turner, we first conclude
there is a valid, rational connection between prison officials' penological concern of
not jeopardizing public health and safety and their refusal to dispose of Schreiber's
blood by pouring it on the ground and covering it with dust. See id. The magistrate
judge reported the prison nursing director's evaluation of Schreiber's request:

      As far as I'm concerned, that would be a breach of everything I believe
      in as far as universal precautions in protecting myself and the rest of the
      staff and the general public . . . . [For example, h]epatitis can live in
      drawn blood for several days. It's possible dogs could pick it up and
      drag it into the neighbor's house. Birds could stop, fly around, and pick


      *
      The Honorable Mark W. Bennett, Chief United States District Judge for the
Northern District of Iowa.

                                         -2-
      it up. . . . I don't know of any procedure that's approved by OSHA that
      says you can do this.

Schreiber v. Connolly, No. C98-0140, slip op. at 14, 15 (N.D. Iowa Jan. 4, 2001). We
agree with the magistrate judge that "[i]n today's world, where HIV, hepatitis, and
numerous other serious illnesses are transmitted through contact with blood, the
State's procedure that delivers excess blood from testing to a third-party contractor
is reasonable, and is rationally connected to the legitimate, neutral government
interest of protecting the health and safety of prison inmates and employees." Id. at
24.

       Second, Schreiber does not contend, and we do not suggest, that there are
alternative means to accommodate Schreiber's specific request about the disposal of
his blood. See Turner, 482 U.S. at 90. Third, even if prison officials were willing to
dispose of Schreiber's blood as he requests, the record makes clear that this practice
could jeopardize the health and safety of persons directly involved in the disposal as
well as the prison population and the public at large. See id. Finally, because there
are no ready alternatives for the prison to accommodate Schreiber's request without
jeopardizing the health and safety of others, the prison's regulation is presumed
reasonable. See id. at 90-91.

       Because the routine decontamination and disposal of Schreiber's blood after
medical testing bears a reasonable relationship to prison officials' public health and
safety concerns, we affirm the district court and hold Schreiber's civil rights were not
violated.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -3-